Exhibit 10.3

AMENDMENT NO. 1 TO

WINDSTREAM 2006 EQUITY INCENTIVE PLAN

The Windstream 2006 Equity Incentive Plan (the “Plan”) is amended, effective
January 1, 2008, as follows:

1. The definition of “Subsidiary” contained in Section 2 of the Plan is hereby
superseded and replaced in its entirety as set forth below:

“‘Subsidiary’ means a corporation, company or other entity which is designated
by the Board and in which the Company has a direct or indirect ownership or
other equity interest, provided, however, that (i) for purposes of determining
whether any person may be a Participant with respect to any grant of Incentive
Stock Options, the term “Subsidiary” has the meaning given to such term in
Section 424 of the Code, as interpreted by the regulations thereunder and
applicable law; and (ii) for purposes of determining whether any person may be a
Participant with respect to any grant of Option Rights or Appreciation Rights
that are intended to be exempt from Section 409A of the Code, the term
“Subsidiary” means any corporation or other entity as to which the Company is an
“eligible issuer of service recipient stock” (within the meaning of 409A of the
Code).”

2. Section 12 of the Plan is hereby superseded and replaced in its entirety as
set forth below:

“12. Adjustments. The Board shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Performance Shares, Restricted Stock Units and share-based awards
described in Section 10 of this Plan granted hereunder, in the Option Price and
Base Price provided in outstanding Option Rights and Appreciation Rights, and in
the kind of shares covered thereby, as the Board, in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(including, without limitation, a special or large non-recurring dividend),
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash) as it, in good faith,
may determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan as the Board in its sole discretion, exercised in good faith, may
determine is appropriate to



--------------------------------------------------------------------------------

reflect any transaction or event described in this Section 12; provided,
however, that any such adjustment to the number specified in Section 3(c)(i)
shall be made only if and to the extent that such adjustment would not cause any
Option intended to qualify as an Incentive Stock Option to fail so to qualify.
In no event shall any adjustment be required under this Section 12 if the Board
determines that such action could cause an award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise could subject a Participant to the additional tax imposed
under Section 409A in respect of an outstanding award.”

3. Section 18 of the Plan is hereby superseded and replaced in its entirety as
set forth below:

“18. Compliance with Section 409A of the Code. Awards granted under this Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Board determines that any award granted under the
Plan is subject to Section 409A of the Code, the Evidence of Award shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Evidence of Award (unless
the Evidence of Award provides otherwise with specific reference to this
Section), an award shall not be granted, deferred, accelerated, extended, paid
out, settled, substituted or modified under this Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Participant. Although the Company intends to administer the Plan so that
awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local, or non-United States law. Neither
the Company, its Subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any award under the Plan. Any reference in this Plan to
Section 409A of the Code will also include the applicable proposed, temporary or
final regulations, or any other guidance, issued with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.”

4. Except as explicitly set forth herein, the Plan will remain in full force and
effect.

 

WINDSTREAM CORPORATION By:  

/s/ Jeffery R. Gardner

Its:  

President and Chief Executive Officer

 

2